Citation Nr: 0939664	
Decision Date: 10/19/09    Archive Date: 10/28/09

DOCKET NO.  05-04 711	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Sioux 
Falls, South Dakota


THE ISSUE

Entitlement to service connection for ankylosing spondylitis.


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, 
Attorney at Law


ATTORNEY FOR THE BOARD

A. Muhlfeld, Associate Counsel




INTRODUCTION

The Veteran had active military service from September 1966 
to June 1970. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an April 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Denver, Colorado.

The Veteran requested that he be afforded a hearing in an 
October 2004 statement; however, he withdrew his request in a 
January 2005 statement.  Accordingly, the Board considers the 
Veteran's request for a hearing to be withdrawn.  See 38 
C.F.R. § 20.704 (d), (e) (2009).

The Board notes that by way of an August 2008 order, the 
United States Court of Appeals for Veterans' Claims vacated 
an October 2007 Board decision in this case.  The Board 
thereafter remanded for further evidentiary development in 
January 2009.


FINDING OF FACT

The Veteran's ankylosing spondylitis is not related to his 
military service.


CONCLUSION OF LAW

The Veteran does not have ankylosing spondylitis that is the 
result of disease or injury incurred in or aggravated during 
active military service.  38 U.S.C.A. §§ 1101, 1110, 1112, 
5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.303, 
3.304, 3.307, 3.309 (2009).




REASONS AND BASES FOR FINDING AND CONCLUSION

I. Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will attempt to obtain on behalf of 
the claimant, and (3) any evidence that the claimant is 
expected to provide.  38 C.F.R. § 3.159(b)(1).  VCAA notice 
should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The Board notes that effective May 30, 2008, VA amended its 
regulations governing VA's duty to provide notice to a 
claimant regarding the information necessary to substantiate 
a claim.  The new version of 38 CFR 3.159(b)(1), removes the 
portion of the regulation which stated that VA would request 
that the claimant provide any evidence in his possession that 
pertains to the claim.  See 73 Fed. Reg. 23353-54 (April 30, 
2008).

The Board notes that the Veteran was apprised of VA's duties 
to both notify and assist in correspondence dated in July 
2002, December 2003, and March 2006.  (Although the complete 
notice required by the VCAA was not provided until after the 
RO adjudicated the appellant's claims, any timing errors have 
been cured by the RO's subsequent actions.  Id.)  
Specifically regarding VA's duty to notify, the notifications 
to the Veteran apprised him of what the evidence must show to 
establish entitlement to service connection, what evidence 
and/or information was already in the RO's possession, what 
additional evidence and/or information was needed from the 
Veteran, what evidence VA was responsible for getting, and 
what information VA would assist in obtaining on the 
Veteran's behalf.  The Veteran was apprised of the criteria 
for assigning disability ratings and for award of an 
effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).

Regarding VA's duty to assist, the RO obtained the Veteran's 
service treatment records (STRs), VA and private medical 
records, and provided an examination, in addition to a 
medical opinion in furtherance of his claim.  When VA 
undertakes to provide a VA examination or obtain a VA 
opinion, it must ensure that the examination or opinion is 
adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  
The Board finds that the VA examination and opinion obtained 
in this case are adequate, as both were predicated on a 
reading of the STRs, and VA medical records in the Veteran's 
claims file, and considered all of the pertinent evidence of 
record, including the Veteran's lay statements regarding 
continuity of symptomatology since service.  Accordingly, the 
Board finds that VA's duty to assist with respect to 
obtaining a VA examination or opinion with respect to the 
issue on appeal has been met.  38 C.F.R. § 3.159(c)(4).  In 
summary, no duty to assist was unmet.

II. Law and Analysis

The Veteran contends that he has ankylosing spondylitis that 
is related to his military service.

Service treatment records (STRs) associated with the claims 
file, including a September 1966 entrance examination and a 
May 1970 separation examination, are negative for any 
reference to treatment, complaints, or a diagnosis of any 
back disability.  The Board notes that the May 1970 
separation examination appears not to have been filled out, 
but the Veteran was found to be qualified for discharge.  A 
physical fitness report documented that the Veteran was able 
to do thirty push-ups or pull-ups in August 1969 and thirty-
two in October 1969, seventy-five sit-ups in August 1969 and 
forty-eight in October 1969, twenty-five inches in a reach or 
broad jump in August 1969 and twenty-six inches in October 
1969, and fifty-two in a shuttle run or stationary run in 
August 1969 and fifty-four in October 1969.

Associated with the claims file are private treatment reports 
from Quain and Ramstad Clinic dated from April 1980 to 
December 1982.  X-rays of the lumbosacral spine obtained in 
April 1980 revealed transitional vertebra at the lumbosacral 
level which was almost totally sacralized.  The changes 
observed in the sacroiliac joints were suspicious for very 
early findings of ankylosing spondylitis. X-rays of the 
sacroiliac joints obtained later in April 1980 revealed some 
bony sclerosis of the iliac side of the sacroiliac joints. 
The articulating margins were irregular with no widening of 
the joint space or any ankylosis. The findings were noted to 
not be diagnostic for ankylosing spondylitis but ankylosing 
spondylitis could not be excluded in its very early stages. 
Osteitis condensans ilii was noted to be another 
consideration.  

Associated with the claims file are private treatment reports 
from Mayo Clinic dated from July 1987 to June 1988.  The 
Veteran reported a history of chronic low back pain in July 
1987.  The Veteran underwent a computerized tomography (CT) 
scan of his abdomen for complaints of persistent back pain. 
The CT scan revealed right renal tumors.

Associated with the claims file are private treatment reports 
from R.D. M.D, dated from February 2000 to December 2002.  X-
rays of the lumbar spine dated in November 2001 revealed 
multi-level spondylitic changes and sacroilitic changes. X-
rays of the cervical spine revealed multi-level syndesmophyte 
formation which suggested ankylosing spondylitis or psoriatic 
spondylitic changes.  Prior to and after the x-rays that 
revealed ankylosing spondylitis, the Veteran was seen for 
complaints of back pain.

Associated with the claims file are VA outpatient treatment 
reports dated from September 2003 to March 2006.  The records 
reveal a history of chronic low back and neck pain diagnosed 
as ankylosing spondylitis.  In September 2003 x-rays of the 
thoracic and lumbar spine revealed mild thin bridging 
osteophytes through the thoracic spine and in the upper to 
mid-lumbar spine compatible with a diagnosis of ankylosing 
spondylitis.  Fusion of the sacroiliac joints was also 
consistent with the diagnosis.  Similar findings were 
reported based on x-rays of the thoracic and lumbar spine in 
February 2004.  X-rays of the cervical spine obtained in 
January 2006 revealed bridging osteophytes throughout the 
cervical spine suspicious for ankylosing spondylitis.

Associated with the claims file are private treatment reports 
dated from February 2004 to October 2005 and letters dated in 
February 2004 and March 2004 from J. E., M.D.  In a March 
2004 letter Dr. E. reported that the Veteran had a diagnosis 
of ankylosing spondylitis and reported that ankylosing 
spondylitis typically had an insidious onset very often in 
late adolescence or early adulthood.  He said the Veteran was 
diagnosed with ankylosing spondylitis in 1973 but began 
having problems in the mid- to late-1960s with intermittent 
back aches and back pain which he said would be typical for 
the insidious low grade but progressive onset of ankylosing 
spondylitis.  Dr. E. opined that it was very likely that the 
active disease dated from the earlier age.  Dr. E. noted that 
the Veteran's STRs revealed that he was seen for a swollen 
knee in service, but x-rays were negative at that time.  He 
noted that the Veteran's 1969 physical fitness report from 
service showed that the number of sit-ups the Veteran was 
able to perform decreased during service.  He said that the 
Veteran's ankylosing spondylitis likely had its onset at age 
nineteen or twenty.  He noted that this type of presentation 
would not be uncommon for ankylosing spondylitis where there 
is a gradual and insidious progressive back discomfort and 
limited function and an oligoarticular large joint asymmetric 
type of arthritis which would produce isolated otherwise 
unexplained swollen joints such as the knee.  Dr. E. said the 
Veteran's presentation fit together with the onset of his 
spondylitis and there was documentation in the Veteran's 
records that he had this type of inflammation.

The Veteran was afforded a spine examination in April 2004.  
The examiner reviewed the claims file.  The Veteran reported 
a history of low back pain and a diagnosis of ankylosing 
spondylitis in 1973.  He said his hip or leg gave out at 
times after service, and said while he was on active duty 
there were ten or fifteen instances of back pain when he got 
out of a chair or his bed but he did not give a description 
of any work limitations due to back pain.  The examiner 
reported that a review of the medical records contained in 
the claims file revealed a diagnosis of ankylosing 
spondylitis no earlier than 2002 and references to complaints 
of low back pain since 1973.  The examiner diagnosed the 
Veteran with ankylosing spondylitis, and opined that it was 
less than likely that the Veteran's ankylosing spondylitis 
began while he was on active duty.  The rationale for her 
opinion included the fact that the STRs were negative for any 
complaints of back pain or other symptoms of ankylosing 
spondylitis.  She noted that the Veteran's description of 
back pain while on active duty was vague, and given the 
episodic nature was not typical of the symptoms of early 
ankylosing spondylitis.  She also indicated that the physical 
fitness report dated in 1969 shows a decrease in the number 
of sit-ups the Veteran performed, but also showed increased 
performance in other areas, the Veteran's report of his leg 
giving out after service was not typical of ankylosing 
spondylitis, the lay statements of record were not specific 
with regard to dates of treatment, there were no medical 
records to support the Veteran's contentions that he often 
sought medical attention for his back in the 1970s and 1980s, 
the private medical records from the Mayo Clinic refer to a 
negative bone scan and x-rays of the Veteran's neck and back 
and a CT scan of the Veteran's abdomen did not raise any 
questions about ankylosing spondylitis.  She noted that, had 
ankylosing spondylitis been present since service, these 
tests would likely have shown findings of ankylosing 
spondylitis.  She also supported her opinion with the fact 
that the records from the Mayo Clinic refer to the onset of 
back symptoms in 1973, three years after the Veteran was 
discharged from service, the first evidence of a diagnosis of 
ankylosing spondylitis came in 2002, and the private 
physicians' statements of record regarding the date of the 
Veteran's diagnosis were based on the Veteran's history and 
were not supported by the available medical records.

Another VA opinion was obtained in November 2006.  At that 
time, the April 2004 VA examiner reviewed the claims file and 
provided an opinion. She reported that she was asked to 
determine whether the Veteran's ankylosing spondylitis had 
its onset during the Veteran's military service.  She said 
she was interested in the Veteran's early medical records and 
she noted that most of the records contained in the claims 
file were dated from 2000 to the present.  The examiner noted 
that the earliest records were dated in April 1980 from Quain 
and Ramstad Clinic which included x-rays that apparently were 
suspicious for very early ankylosing spondylitis.  The 
examiner consulted with a VA rheumatologist to determine the 
length of time between the onset of ankylosing spondylitis 
and positive x-ray findings.  The rheumatologist reported 
that it can take five to eight years for x-ray changes to 
occur after symptoms first manifest.  She noted that the 1980 
x-rays were taken ten years after the Veteran separated from 
service and that there were no records to cover the time 
period between 1970 and 1980.  She said she was unable to 
resolve the issue of whether the Veteran's ankylosing 
spondylitis had its onset during active duty without 
resorting to mere speculation.

After legible records were obtained from the Quain and 
Ramstad clinic, Dr. F. rendered another medical opinion dated 
in April 2009 regarding the medical probability that the 
Veteran's ankylosing spondylitis was related to military 
service.  Dr. F. stated that the records recently added to 
the claims folder included an April 1980 Quain and Ramstad 
clinic note when the Veteran was seen for chest pain.  Dr. F. 
noted that the handwritten note read-low back pain, 4 years, 
to hip and down leg.  Dr. F. noted that the other records did 
not mention the duration or onset of low back pain symptoms, 
and noted that the x-ray reports included in these records 
were discussed in her earlier reports.  Dr. F. opined that, 
given the evidence provided by the additional records in the 
claims folder, it was less than likely that the Veteran's 
ankylosing spondylitis had its onset during military service.  
She explained that the 1980 record stated that the Veteran 
had low back pain (which could be a symptom of AS) for four 
years.  She noted that this would date the back pain symptoms 
to 1976, or possibly 1975, which is still at least five years 
after the Veteran left the military.  Therefore, Dr. F. 
explained that continuity of symptomatology dating back to 
service was not established by the evidence.

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during active 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Service connection may also be granted for any injury or 
disease diagnosed after service, when all the evidence, 
including that pertinent to service, establishes that the 
disease or injury was incurred in service.  38 C.F.R. 
§ 3.303(d).  Generally, service connection requires (1) 
medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of in-
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus between the current 
disability and the in-service disease or injury.  See Hickson 
v. West, 12 Vet. App. 247 (1999).  Further, it is not enough 
that an injury or disease occurred in service; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).

In addition, certain chronic diseases, including arthritis, 
may be presumed to have been incurred during service if the 
disorder becomes manifest to a compensable degree within one 
year of separation from active duty.  38 U.S.C.A. §§ 1101, 
1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2009).  
Here, there is no evidence of arthritis manifest within one 
year of separation from service, therefore, service 
connection on a presumptive basis is not warranted.

Regarding establishing service connection as directly related 
to military service, the Board finds that service connection 
for ankylosing spondylitis is not warranted for several 
reasons.  First, the STRs contain no evidence of complaints 
or treatment related to the Veteran's back; and the earliest 
documented post-service complaint of back pain is 1980, when 
the Veteran reported experiencing low back pain for the 
previous four years.  This evidence would date the Veteran's 
earliest symptoms of back pain to approximately 1976 or 
possibly 1975, still at least five years after the Veteran 
left military service.  Further, the record does not 
establish a definite diagnosis of ankylosing spondylitis 
until November 2001.

Regarding a nexus to military service, B.F., M.D., in medical 
opinions dated in April 2004 and April 2009, opined that the 
Veteran's ankylosing spondylitis is not likely related to 
military service.  Although neither opinion takes into 
account all the medical and lay evidence of record, when Dr. 
F.'s opinions are considered collectively, her statements 
provide a thorough and complete rationale for her conclusion 
that the Veteran's ankylosing spondylitis is not likely 
related to service.  Her opinion remains uncontradicted by 
any other probative medical evidence based on accurate 
information.  

Dr. F. has stated on two separate occasions (in an April 2004 
VA examination, and an April 2009 opinion) her belief that it 
is less than likely that the Veteran's ankylosing spondylitis 
had its onset during military service.  In her April 2004 
opinion, Dr. F. provided a detailed rationale for her opinion 
and she specifically noted that the March 2004 opinion from 
Dr. E. was based on the Veteran's history and was not 
supported by the available medical records.  She noted that 
Dr. E. had stated that the Veteran was diagnosed with 
ankylosing spondylitis in 1973 but began having problems in 
the middle to late 1960s with intermittent back aches and 
back pain, which he said would be typical for the insidious 
low grade but progressive onset of ankylosing spondylitis.  
Dr. E. opined that it was very likely that the active disease 
dated from an earlier age.  In fact, the evidence of record 
does not establish a confirmed diagnosis of ankylosing 
spondylitis until November 2001 at which time x-rays obtained 
by Dr. D. confirmed such diagnosis.  

The April 2004 VA examiner also noted that while the physical 
fitness report from service revealed that the number of sit-
ups the Veteran was able to perform decreased from August 
1969 to October 1969, the Veteran improved his performance in 
other areas.  Furthermore, the 2004 examiner noted that while 
Dr. E. reported that the Veteran was seen for a swollen knee 
in service which he noted would not be uncommon for 
ankylosing spondylitis where there is a gradual and insidious 
progressive back discomfort and limited function and an 
oligoarticular large joint asymmetric type of arthritis which 
would produce isolated otherwise unexplained swollen joints 
such as the knee; in fact, the STRs revealed that the Veteran 
was seen for knee pain related to an injury to his knee.  The 
knee problem in service was not an isolated and unexplained 
swollen joint. 

In summary, in April 2004 and April 2009 medical opinions, 
after considering all pertinent medical and lay evidence, Dr. 
F. opined that it was less than likely that the Veteran's 
ankylosing spondylitis had its onset during military service.  
Dr. F.'s statements were supported by a thorough rationale 
that considered the lack of complaints or treatment related 
to the back in the STRs, as well as the absence of complaints 
related to back pain until at least 1975, (five years after 
discharge), and the absence of a diagnosis of ankylosing 
spondylitis until 2001.  Dr. F. also explained that she 
consulted a rheumatologist who noted that it can take five to 
eight years for x-ray changes to occur after symptoms first 
manifest, and noted that the x-rays in question from the 
Quain and Ramstad clinic dated in 1980, which were suspicious 
for very early findings of ankylosing spondylitis, were taken 
ten years after the Veteran was discharged from active duty.  
After considering all the documented medical evidence in the 
record which addressed the date of onset of symptoms, 
including the first post-service mention of symptoms related 
to the back, and the first post-service diagnosis of 
ankylosing spondylitis, Dr. F. opined it was less than likely 
that the Veteran's ankylosing spondylitis had its onset 
during military service, or was related to service.

In arriving at her opinion, Dr. F. took into account the lay 
statements of record from the Veteran, his mother, and his 
employer, which addressed continuity of symptomatology since 
service.  Dr. F. noted that the statement from the Veteran's 
mother only mentioned that the Veteran experienced back and 
neck pain after discharge but did not provide any details as 
to dates or treatment.  In terms of the lay statements from 
the Veteran's employer noting that his leg gave out soon 
after discharge, Dr. F. noted that there were many other 
explanations for the Veteran's leg giving out, and also 
stated that this symptom was not typical of ankylosing 
spondylosis.  The record also includes a lay statement from 
E.B., M.D., noting that the Veteran called him in 1973 from 
the hospital stating that he had admitted himself because of 
severe back pain.  Although this lay statement was not 
specifically mentioned in Dr. F.'s opinion, it was of record 
at the time of Dr. F.'s April 2009 opinion, and in any event, 
if presumed credible, all it shows is back pain three years 
after discharge, which does not help show continuity of 
symptomatology since discharge in 1970.

As for the Veteran's statements, his report of having had 
back problems since service is inconsistent with the 
remaining record.  As already noted, no complaint was 
recorded in service and even in 1980 when he was seen for 
back pain, he told his care provider that he had had such 
pain for 4 years.  The Board finds that such a comment is 
consistent with the absence of a complaint during service and 
the medical opinion evidence that that symptoms would be 
expected up to 8 years before early changes were shown on x-
ray, as they were in 1980.  The Board finds that the 
statement the Veteran made when seeking care in 1980 to be 
the more believable.  

Lastly, the fact that Dr. E.' s opinions were based on a 
history provided by the Veteran, which history is not 
consistent with the remaining record, in addition to the 
incorrect factual premise that the Veteran's knee problem in 
service was an isolated and unexplained swollen joint, the 
Board finds that greater weight is to be given to the VA 
examiner's opinion, which considered all the relevant 
evidence of record including the STRs, relevant records from 
the Quain and Ramstad clinic dated in 1980, in addition to 
lay statements.

In conclusion, after considering all the evidence of record, 
the Board finds that service connection for ankylosing 
spondylitis is not warranted.  In deciding this issue the 
Board has considered the provisions of 38 U.S.C.A. § 5107 
(benefit of the doubt).  Under the benefit-of-the-doubt 
standard, when a Veteran seeks benefits and the evidence is 
in relative equipoise regarding any issue material to the 
determination of a matter, the law dictates that the benefit 
of any doubt belongs to the Veteran.  38 U.S.C.A. § 5107; 38 
C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 54 
(1990).  The Board has considered the benefit-of-the-doubt 
doctrine, but finds that the record does not provide even an 
approximate balance of negative and positive evidence on the 
merits.  Therefore, on the basis of the above analysis, and 
after consideration of all of the factors, the Board finds a 
preponderance of the evidence is against the claim.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, supra, at 57-
58.


ORDER

Service connection for ankylosing spondylitis is denied.


________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


